Case: 20-50913     Document: 00515841377         Page: 1     Date Filed: 04/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-50913                           April 29, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charles Edward Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:07-CR-97-1


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Charles Edward Johnson, federal prisoner # 83808-180, has filed a
   motion for leave to proceed in forma pauperis (IFP) on appeal from the
   district court’s denial of his motion for a sentence reduction under § 404 of
   the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50913      Document: 00515841377           Page: 2    Date Filed: 04/29/2021




                                     No. 20-50913


   The district court denied Johnson’s IFP motion and certified that the appeal
   had not been taken in good faith. By moving for IFP status, Johnson is
   challenging the district court’s certification decision. See Baugh v. Taylor, 117
   F.3d 197, 202 (5th Cir. 1997). Johnson has filed two motions to make
   amendments to his appellate brief. Those two motions are DENIED.
          The First Step Act stipulates that no court may entertain a motion
   made under § 404 if a previous motion for a sentence reduction under § 404
   was denied on the merits. See First Step Act, § 404(c), 132 Stat. at 5222. In
   considering a prior § 404 motion filed by Johnson, the district court
   determined that Johnson was eligible for relief but denied the motion on the
   merits as a discretionary matter. See id. (providing that nothing in § 404
   “shall be construed to require a court to reduce any sentence pursuant to this
   section”). So a second motion seeking relief under § 404 was unavailable to
   Johnson. See id. Johnson therefore cannot show that his appeal involves
   “legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (per curiam) (internal quotation
   marks and citations omitted).
          Accordingly, Johnson’s motion to proceed IFP is DENIED, and his
   appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th
   Cir. R. 42.2. Johnson is WARNED that the filing of frivolous, repetitive,
   or otherwise abusive filings will invite the imposition of sanctions, which may
   include dismissal, monetary sanctions, and restrictions on his ability to file
   pleadings in this court and any court subject to this court’s jurisdiction.




                                          2